'   .   .
                       0
                                           0




                                                                            ....
        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK


            GREAT AMERICAN INSURANCE
            COMPANY,
                 Plaintiff/Counter-
                 Defendant,

                 -against-
                                                    19-cv-1805 (JSR)
            JOSEPH ZELIK,
                 Defendant/Counter-                 ERRATUM
                 Plaintiff/Third-Party
                 Plaintiff.

                 -against-                          rr====================-;,
                                                      USDCSDNY              j

            SECURE INSURE BROKERAGE,
                                                     DOCUMENT       ,
            INC.,                                    ELECTRONICALLY FILED
                  Third-Party Defendant             DOC#: _ _~,__./-::-_
                                                    DATEFlLED:         ()


        JED S. RAKOFF, U.S.D.J.

                The Court hereby corrects the following error in the

        Memorandum Order signed on January 3, 2020, ECF No. 67, in the

        above-captioned case: On page 32, line 10, the word "rescission"

        is deleted and replaced with "reformation."
                                                                   '
             SO ORDERED.

        Dated:       New York, NY

                     January     _LQ_,   2020          JED S. RAKOFF, U.S.D.J.




                             J




                                                1
